Case: 1:12-cv-05105 Document #: 348-1 Filed: 12/19/18 Page 1 of 2 PageID #:14063




                                                           EXHIBIT 1
      Case: 1:12-cv-05105 Document #: 348-1 Filed: 12/19/18 Page 2 of 2 PageID #:14064

Class-settlement.com
                                                                                                 20 Max Avenue
                                                                               Hicksville, New York 11802-9009
                                                                       Voice (800) 982-1241 / Fax (800) 767-8623


December 18, 2018



Ross Good
ANDERSON+WANCA
3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008

Re: PH v A-S Medical Solutions

Dear Ross:

We are pleased to provide you with the following administrative quote for the above referenced case.

Approximate Class Size:      11,420                                  Quote Valid Until:         March 17, 2019

Administrative Cost
Notice Distribution includes the following:
        Design, imaging, and production of notice document           Mailing of postcard Notice to all records
        Faxing of notice to class list (three attempts)              Re-mailing of items returned with forwarding info
        NCOA/address validation scrub as necessary                   Completion of required declarations

Settlement Distribution includes the following:
        Set-up of insured trust account for fund deposit             Remailing of checks returned with forwarding info
        Mailing of Certified Checks to valid class members           Reconciliation of trust account
        Management of W-9 distribution and collection,               Processing of remaining funds to Cy Pres
        1099 production and IRS filings, if required                 Completion of additional required declarations

Total Estimated Administrative Cost:
     Notice Distribution via fax, with follow-up mail to all records, certified bank checks to all members
                                                             Distribution by fax and mail:    $ 196,650

We appreciate the opportunity and your consideration. If you have any questions, please contact me.

Sincerely,



Dorothy Sue Merryman
Sr. Project Manager




         Comprehensive class-action settlement administration services for legal professionals
                          Visit us on the web at: www.class-settlement.info
